        Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                             Atlanta Division


 ROLANDA TATE
                         Plaintiff,

 vs.                                                JURY TRIAL DEMANDED

 LESSORS INC., TRAVELERS
 INDEMNITY COMPANY OF                               CIVIL ACTION
 CONNECTICUT and JOSEPH                             FILE NO.
 VARGOVICH
                  Defendants.


                                      COMPLAINT

       COMES NOW ROLANDA TATE, Plaintiff, and through her counsel of

record, files her Complaint against LESSORS INC, TRAVELERS INDEMNITY

COMPANY OF CONNECTICUT, and JOSEPH VARGOVICH., Defendants, and

shows this Honorable Court the following:

                   PARTIES, VENUE, AND JURISDICTION

                                         1.

       Plaintiff’s accident took place in Cobb County, Georgia and is subject to the

jurisdiction of this Court.

                                         2.

       Defendant, Lessors Inc., is a foreign corporation existing under the laws of
          Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 2 of 11




Minnesota, with its principal place of business located at 1056 Gemini Road, Egan,

MN 55121 and may be served through its registered agent, Earl G. Gary at 13350

MLK Boulevard, Dover, Florida 33527, and is subject to the jurisdiction of this

Court.

                                          3.

         Defendant, Travelers Indemnity Company of Connecticut is a foreign

corporation existing under the laws of Connecticut with its principled place of

business located at One Tower Square, Hartford, Connecticut, 06183, and may be

served through its registered agent, Corporation Service Company at 40

Technology Parkway South, Suite 300, Norcross, Georgia 30092, and is subject to

the jurisdiction of this Court.

                                          4.

         Defendant Joseph Vargovich is a citizen of the State of Florida and may be

served through the Non-Resident Motorist Act and may be served pursuant to

O.C.G.A. § 40-12-2, by delivering via statutory overnight delivery a copy of the

summons and complaint to his resident address at 106 Greer Lane, Hawthrone,

Florida 32640, with a copy of process delivered to the Corporations Division of the

Georgia Secretary of State’s Office at 2 Martin Luther King, Jr. Drive, Suite 313,

West Tower, Atlanta, Georgia 30334-1530 with the $10.00 filing fee and

statutorily required affidavit or certified writing. Once served with process as


                                           2
        Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 3 of 11




described in this paragraph, Defendant Vargovich is subject to the jurisdiction and

venue of this court.

                                         5.

      Defendant’s tortious act occurred at Interstate 285 near the exit to South

Cobb Drive in Cobb County, Georgia and is subject to the venue of this Court.

                                         6.

      Pursuant to 28 U.S.C. § 1332 – this Court has original jurisdiction over this

matter because the mount in controversy is $75,000.00 and there is complete

diversity of the parties.

                                         7.

      Jurisdiction and venue are proper in this Court.

                                 BACKGROUND

                                         8.

      Plaintiff realleges and incorporates herein the allegations contained in

paragraphs 1 through 7 above as if fully restated.

                                         9.

      On or about February 27, 2021, Plaintiff was driving on Interstate 285 near

South Cobb Drive in a 2013 Ford Fusion.

                                         10.

      At the same time Defendant Joseph Vargovich was the driver of a 2019


                                          3
        Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 4 of 11




Kenworth Tractor Trailer while working for Lessors Inc.

                                          11.

       Suddenly and without warning, Defendant Joseph Vargovich failed to

maintain his own lane of travel and improperly merged into the lane that Plaintiff

was traveling striking her vehicle, and causing her vehicle to be pinned under the

front of Defendant’ tractor.

                                          12.

       As a result of the collision, Plaintiff suffered severe and permanent injuries.

                             COUNT I – NEGLIGENCE

                                          13.

       Plaintiff realleges and incorporates herein the allegations contained in

paragraphs 1 through 12 above as if fully restated.

                                          14.

       Defendant was negligent for not driving with extreme caution under the

circumstances, driving too fast for conditions, failing to maintain his own lane of

travel, and failure to keep a proper lookout for Plaintiff’s vehicle.

                                          15.

       Defendant’s negligence is the sole and proximate cause of the collision, and

Plaintiff Tate’s injuries.

                       COUNT II – IMPUTED LIABILITY


                                           4
        Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 5 of 11




                                            16.

      Plaintiff realleges and incorporates the allegations contained in paragraphs 1

through 15 above as if fully set forth herein.

                                            17.

      At the time of the subject collision, Defendant Joseph Vargovich was

working for Defendant Lessors Inc.

                                            18.

      At the time of the subject accident, Defendant Joseph Vargovich was acting

within the scope of his employment with Defendant Lessors Inc.

                                            19.

    Defendant Lessors is responsible for the actions of Defendant Joseph Vargovich

in regard to the collision described in this complaint under the doctrine of respondeat

superior, lease liability, and/or agency.

    COUNT III – NEGLIGENT HIRING, TRAINING & SUPERVISION

                                            20.

       Plaintiff re-alleges and incorporates the allegations contained in paragraphs

1 through 19 above as if fully set forth herein verbatim.

                                            21.

      Defendant Lessors Inc. was negligent in hiring Defendant Joseph Vargovich

and entrusting him to drive a commercial vehicle.


                                            5
        Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 6 of 11




                                          22.

       Defendant Lessors Inc. was negligent in failing to properly train Defendant

Joseph Vargovich.

                                          23.

       Defendant Lessors Inc. was negligent in failing to properly supervise

Defendant Joseph Vargovich.

                                          24.

       Defendant Losser Inc.’s negligence in hiring Defendant Joseph Vargovich and

entrusting him with driving a commercial vehicle and failing to train and supervise

him properly was the sole and proximate cause of the collision, and Plaintiff’s

injuries.

                         COUNT IV – DIRECT ACTION
                                     25.

        Plaintiff re-alleges and incorporates the allegations contained in paragraphs

1 through 24 above as if fully set forth herein verbatim.

                                         26.

            Defendant Travelers Indemnity Company of Connecticut is subject to a

direct action as the insurer for Defendant Lessor’s Inc. pursuant to Georgia’s Direct

Action statute, O.C.G.A. 40-1-112.

                                         27.



                                          6
        Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 7 of 11




      Defendant Travelers Indemnity Company of Connecticut was the insurer of

Defendant Lessors Inc. at the time of the subject incident and issued a liability

policy to Defendant Lessors Inc.

                                         28.

      Defendant Travelers Indemnity Company of Connecticut is responsible for

any judgement rendered against Defendant Lessor’s Inc.

                              COUNT V DAMAGES

                                         29.

      Plaintiff re-alleges and incorporates the allegations contained in paragraphs

1 through 28 above as if fully set forth herein verbatim.

                                         30.

      As a result of Defendants’ negligence Plaintiff suffered serious and

permanent injuries.

                                         31.

      As a result of the Defendants’ negligence, Plaintiff has a claim for past and

future medical expenses and past and future lost wages.

                                         32.

      As a result of Defendants’ negligence, Plaintiff has a claim for past and

future pain and suffering.

                                         33.


                                          7
        Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 8 of 11




      Defendants’ conduct was reckless, willful and wanton, and demonstrates a

conscious indifference to the consequences of their actions and entitles Plaintiff to

an award of punitive damages.

      WHEREFORE, Plaintiff prays for the following:

                   (a)    That process issue and service had on the Defendant;

                   (b)    That judgment be granted in favor of Plaintiff and against

                   Defendant, in an amount to be determined by the enlightened

                   conscience of a fair and impartial jury, for past and future

                   medical and related expenses, lost income past and/or future

                   and/or diminished earning capacity, and past and future pain and

                   suffering;

                   (c)    That Plaintiff recovers the costs of this action; and

                   (d)    For such other and further relief as the Court deems just

                   and proper.

      This 4th day of August, 2021.

                                       Respectfully Submitted,

                                       JOSEPH WILSON INJURY LAWYERS, LLC

                                       /s/ Joseph L. Wilson
                                       JOSEPH L. WILSON
                                       GEORGIA STATE BAR NUMBER 372083

9 DUNWOODY PARK
SUITE 111

                                          8
       Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 9 of 11




DUNWOODY, GEORGIA 30338
678-210-1546
678-210-3102    (FAX)
JOE@JLWILSONINJURYLAWYERS.COM

                                  N. THOMAS LAW, LLC

                                  /S/ NICOLE M. THOMAS__________
                                  NICOLE M. THOMAS
                                  GEORGIA STATE BAR NUMBER: 381023

2295 PARKLAKE DRIVE NE
SUITE 140
ATLANTA, GEORGIA 30345
470-282-5313
404-393-5220 (FAX)
ATTORNEY@NTHOMASLAW.COM

ATTORNEYS FOR PLAINTIFF




                                     9
       Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 10 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                            Atlanta Division


ROLANDA TATE
                       Plaintiff,

vs.                                               JURY TRIAL DEMANDED

LESSORS INC., TRAVELERS
INDEMNITY COMPANY OF                              CIVIL ACTION
CONNECTICUT and JOSEPH                            FILE NO.
VARGOVICH
                 Defendants.


           LR 7.1(D) CERTFIFICATE OF FONT COMPLIANCE

      I hereby certify that the foregoing has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C), Northern District of

Georgia, specifically Times New Roman 14 point.



This 4th day of August, 2021.

                                      Respectfully Submitted,

                                      JOSEPH WILSON INJURY LAWYERS, LLC

                                      /s/ Joseph L. Wilson
                                      JOSEPH L. WILSON
                                      GEORGIA STATE BAR NUMBER 372083

9 DUNWOODY PARK
SUITE 111
DUNWOODY, GEORGIA 30338

                                        10
     Case 1:21-cv-03157-WMR Document 1 Filed 08/04/21 Page 11 of 11




678-210-1546
678-210-3102    (FAX)
JOE@JLWILSONINJURYLAWYERS.COM

                                 N. THOMAS LAW, LLC

                                 /S/ NICOLE M. THOMAS__________
                                 NICOLE M. THOMAS
                                 GEORGIA STATE BAR NUMBER: 381023

2295 PARKLAKE DRIVE NE
SUITE 140
ATLANTA, GEORGIA 30345
470-282-5313
404-393-5220 (FAX)
ATTORNEY@NTHOMASLAW.COM

                                                ATTORNEYS FOR PLAINTIFF




                                   11
